Citation Nr: 1415268	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-48 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension. 

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for left ear hearing loss. 

4. Entitlement to service connection for bilateral tinnitus. 

5. Entitlement to service connection for a stomach condition, claimed as peptic ulcers, to include as due to exposure to herbicides. 

6. Entitlement to service connection for a skin condition, claimed as boils, to include as due to exposure to herbicides. 

7. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  

8. Entitlement to service connection for a left hand disability.  

9. Entitlement to service connection for a left shoulder disability.  

10. Entitlement to service connection for a back disability.  

11. Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970 and additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, August 2009, November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from August 2010 to March 2011 but they are not relevant to the issues being decided.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims. 

The Veteran and his spouse testified at a hearing in April 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 60 days, during which the Veteran submitted additional medical evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The issues of whether new and material evidence has been submitted to reopen a claim of service connection for hypertension, entitlement to service connection for left ear hearing loss, tinnitus, a stomach condition, a skin condition, erectile dysfunction, a left shoulder disability, a back disability, and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have current right ear hearing loss due to any incident of his active duty service.

2. The preponderance of the evidence reflects that the Veteran does not have a current left hand disability due to any incident of his active duty service. 


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

2. A left hand disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to the initial adjudications, letters dated in January 2009 and May 2009 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1) (2013); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, service personnel records, VA medical treatment records, and indicated relevant private medical records have been obtained.  

A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim for service connection for right ear hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  He has not been afforded a VA examination to assess the nature and etiology of his left hand disability.  As will be explained below, the Veteran has not been shown to have a current left hand disability at any time during the pendency of the appeal.  Therefore, because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); see also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

The Veteran was afforded a personal hearing before the undersigned in April 2013.   During the hearing and pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned, the Veteran's representative, and the Veteran engaged in a colloquy with a view towards substantiation of the claim pursuant to 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

At his April 2013 hearing, the Veteran testified that he was receiving disability benefits from the Social Security Administration (SSA).  He explicitly stated that he was receiving benefits for his shoulder, back, and PTSD.  Therefore, there is no reason to believe that the SSA records are relevant to the issues being decided.  VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's right ear and left hand disability claims exist, and the Veteran has never asserted he receives SSA benefits for these disabilities, the Board finds that the issues of entitlement to service connection for right ear hearing loss and a left hand disability may be decided without these records.   

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Right Ear Hearing Loss

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from active military service.  As discussed below, the Veteran's right ear hearing loss does not meet the criteria to be considered a disability for VA purposes.  Therefore, the presumption does not apply.  38 U.S.C.A. §§ 1112 , 1113, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2013). 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran underwent a VA audiology examination in July 2009.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
30

The average puretone threshold was 26 in the right ear and his speech recognition ability was 96 percent.  The examiner diagnosed sensorineural hearing loss in the left ear only.  

At no time during the appeal period has the Veteran's right ear hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385 (2013).  Additionally the Veteran's speech recognition scores using the Maryland CNC Test have not been less than 94 percent.  Thus, the Board finds that his right ear hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  Service connection for right ear hearing loss is therefore not warranted.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits). 

The Board does not doubt the Veteran's ability to perceive changes in his audiological acuity.  However, a grant of service connection for right ear hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1367 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n. 4 (2011).  Absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent opinion about whether the specific criteria for an audiological disability for VA purposes were met at any specific point in time.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether his right ear hearing loss meets the threshold set forth in 38 C.F.R. § 3.385, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the absence of competent evidence that the Veteran currently has right ear hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for right ear hearing loss must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B. Left Hand Condition

The Veteran asserts that he has a left hand disability.  In December 2007, he complained of left hand pain to a VA physician and reported that he had arthritis.  In September 2008, he reported "vague pain" in multiple joints and reported that he had arthritis.  The impression was arthralgia and he was prescribed an analgesic cream.  The Board observes that "arthralgia is pain in a joint."  Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  At his April 2013 hearing, the Veteran testified that he had arthritis in his left hand, and that he believed it was caused by moving sandbags, exposure to cold weather while serving in Kansas, and working in swamps in the Republic of Vietnam.  

Certain chronic diseases, including arthritis, may generally be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from active military service.  As discussed below, the evidence does not show that the Veteran has arthritis of the left hand.  Therefore, the presumption does not apply.  38 U.S.C.A. §§ 1112 , 1113, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

The record does not show that the Veteran has been diagnosed with a left hand disability, including arthritis.  Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, lay etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran claims that he has left hand arthritis.  However, he is not competent to diagnose himself with arthritis, which is an internal physical process that is verified by x-ray.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is certainly capable of observing his own pain, he is not capable of observing that arthritis is the cause.  Moreover, the diagnosis of arthritis requires x-ray findings, 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013), and there are no supportive x-ray results in the claims file.

The Veteran is competent to report observable symptoms such as hand pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  His reports of pain are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board is mindful that the Court has held that functional loss caused by pain is akin to functional loss caused by physical disability (Mitchell v. Shinseki, 25 Vet. App. 32 (2011)) but here there is also no competent medical evidence of any such functional loss - the September 2008 clinician noted no stiffness in the joint and stated that his ranges of motion were normal.  Moreover, although complaining of stiffness and pain, the Veteran has not attested to any specific functional impairment as the result of his left hand pain.

Lastly, while the Veteran has alleged a continuity of symptomatology, the Board again notes that, as he has not been diagnosed with arthritis or other disease that is considered chronic within the meaning of VA regulations, service connection based on continuity of symptomatology is inapplicable.  See 38 C.F.R. § 3.309(a) (2013); see also Walker, 708 F.3d 1331.

The preponderance of the evidence shows that the Veteran has pain in his left hand.  However, it does not show that he has been diagnosed with a left hand disability during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for a left hand disability is denied.  



REMAND

The Veteran's service personnel records show that he served periods of ACDUTRA and/or INACDTURA as a drill sergeant in the Army Reserve.  The RO has not verified the dates of his ACDUTRA and INACDUTRA.  The outstanding service department records may impact the outcome of his claims for service connection and his petition to reopen his claim for service connection for hypertension.  

There are potentially outstanding private medical records.  A September VA treatment record indicates that the Veteran was treated by Dr. Chapman, a private gastroenterologist, for his stomach condition.  At his April 2013 hearing, the Veteran testified that he saw Dr. S. Hess for his skin condition.  There is a letter of record from Dr. Hess, but it does not pertain to his skin condition.  The RO must attempt to obtain these records.  

At his April 2013 hearing, the Veteran testified that he received Social Security Administration (SSA) disability benefits specifically and solely for his shoulder disability, back disability, and PTSD.  The RO must attempt to obtain his SSA records.  

The Veteran's left ear hearing loss was noted on his September 1966 pre-induction examination and he was placed on an H2 profile, but had normal left ear hearing a year later in his November 1967 entry examination.  The Board accepts that the Veteran was exposed to noise in service and is competent to report that he has tinnitus.  The record is not sufficient to adjudicate his left ear hearing and bilateral tinnitus claims; an examination is necessary.  

December 2009 and June 2010 VA treatment records specifically note that the Veteran's erectile dysfunction could be related to his PTSD medication.  An examination is necessary for the Board to adjudicate his claim.  

Since his November 2010 VA PTSD examination, the Veteran has reported an increase in the severity of his PTSD as well as the onset of new symptoms such as audiovisual hallucinations.  An examination to assess the current severity of his PTSD is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Request the complete dates of the Veteran's ACDUTRA and INACDUTRA in the Army Reserve by day and month from the appropriate agency.  The RO is advised that the record indicates that the Veteran had periods of ACDUTRA and/or INACDUTRA into the 1980s.  

2. Request the Veteran's complete treatment records from his Army Reserve service including contacting the Army Reserve Personnel Center (ARPERCEN) and the Department of the Army.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3. Provide the Veteran with release forms for private medical records generated by Drs. Chapman and Dr. S. Hess.  If the Veteran returns the form, attempt to obtain these records and associate them with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

4. The RO should obtain the Veteran's SSA records Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

5. Schedule the Veteran for an audiology examination with an appropriate clinician. The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's September 1966 pre-induction audiogram, conducted in ASA units, indicating left ear hearing loss and an H2 profile.

ii) The Veteran's November 1966 entrance examination indicating normal left ear hearing loss and an H1 profile.  

iii) The report of the Veteran's July 2009 audiology examination.  

c) The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  The examiner must provide opinions responsive to each of the following questions:

i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's left ear hearing loss preexisted his entry into active military service, a period of ACDUTRA, or a period of INACDUTRA?

ii) If it is found as medically undebatable that left ear hearing loss did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If left ear hearing loss is not found to have so preexisted service, did it have its onset during active military service, a period of ACDUTRA, or a period of INACDUTRA, or within one year of separation? 

d) The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral tinnitus began during active service or is related to any incident of service

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Schedule the Veteran for an examination with an appropriate clinician for his stomach condition.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A July 1972 VA treatment record showing treatment for abdominal pain with a diagnosis of mild transient gastroenteritis.  

ii) A July 2008 VA treatment record showing treatment for abdominal pain and that the Veteran and his wife said that he had a peptic ulcer on EGD a few years prior.  

iii) The Veteran's April 2013 hearing testimony that he was first diagnosed with a stomach condition in 1970 or 1971 and that he thought his condition was due to being forced to eat quickly while in the military.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stomach condition began during active service, or; is related to any incident of service, or; if a peptic ulcer (gastric or duodenal) is diagnosed, began within one year after discharge from service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. Schedule the Veteran for a genitourinary examination with an appropriate clinician for his erectile dysfunction.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) December 2009 and June 2010 VA treatment records nothing that the Veteran's erectile dysfunction may be caused or aggravated by his medication for his service-connected PTSD.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction began during active service, is related to any incident of service, or, is caused, or alternatively aggravated by either his service-connected PTSD or his service-connected diabetes mellitus.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8.  Schedule the Veteran for a psychiatric examination with an appropriate clinician for his PTSD.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:  

i) The report from his November 2010 VA examination.  

ii) His April 2013 hearing testimony wherein he stated that he had panic attacks four to five times per week, forgets the names of people he knows well, and sees and hears things that are not there.  

c) The examiner must determine the current severity of the Veteran's PTSD, and its impact on his employability and daily activities.  A GAF score must be provided, if possible.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

9. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

10. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


